PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/366,000
Filing Date: 27 Mar 2019
Appellant(s): Artman et al.



__________________
Bentley J. Olive, Reg. No. 44, 985
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed on 01/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding the independent Claims 1 and 14 (anticipation rejection), the gist of the Appellant’s arguments is directed to the interpretation of the limitation “countered to fit”. Appellant contends that, allegedly, “Chu does not teach the aforementioned claim 1 elements of “the cold plate assembly defines a surface contoured to fit to and receive the exposed outside surface of the heat pipe, wherein at the first position the defined surface of the cold plate directly contacts the exposed outside surface of the heat pipe for receipt of heat by the cold plate from the heat pipe, and wherein at the second position the cold plate is apart from the exposed outside surface of the heat pipe”. Further, Appellant went on by stating: “Claim 1 specifically recites that the cold plate assembly defines a surface contoured to fit to and receive the exposed outside surface of the heat pipe. It should be understood by those of skill in the art that a heat pipe works to transfer heat between two solid interfaces. For example, at a hot interface of a heat pipe, a liquid in contact with a thermally conductive solid surface turns into a vapor by absorbing heat from that surface. The vapor then travels along the heat pipe to the cold interface and condenses back into a liquid. releasing the latent heat. Returning to Claim 1, the contoured shape of the surface of the cold plate assembly can provide, for example, the ease of receipt of the exposed outside surface of the heat pipe to the cold plate. In marked contrast, Chu shows in Figure 4A and specifically describes at column 4, lines 16-24, that the components 334 and 341 are planar main surfaces. There is no disclosure in Chu of these components having the defined surfaces as recited by claim 1 for fitting and ease of receipt of the exposed outside surface of the heat pipe.” (emphasis added).
The Examiner would like to direct the Board’s attention to the fact that claim 1 describes the aforementioned “defined surfaces…for fitting and ease of receipt of the exposed outside surface of the heat pipe”, by a single limitation “contoured to fit”. Now, turning back to Chu (US 7,012,807) applied against the claim in the outstanding rejection, the main question is whether the components (cold plates) (530) and (540) (Fig. 5 of Chu) are also “contoured to fit” each other. These two components are also represented on Fig. 4A as components (cold plates) (335) and (340) having planar contact surfaces (334) and (341), respectively. 
Appellant argues that in Chu the cold plate (540), allegedly, is not “contoured to fit and receive the exposed outside surface (334) of the second end (530) of the heat pipe (520, 525, 530)”, because allegedly, in Chu “the components 334 and 341 are planar main surfaces”.
The Examiner would like to direct the Board’s attention to the fact that the limitation “contoured to fit” is pretty broad. The dictionary definition of “fit” is “to conform correctly to the shape or size of” (www.merriam-webster.com) and the definition of “contoured” (contour) is “to shape so as to fit” (www.merriam-webster.com) and   “the outline of a figure or body; the shape or line that defines or bounds a shape or object; contour line” (www.dictionary.com/ browse/contoured).
Therefore, in view of the above, it can be said that the components (530) / (335) and (540) / (340) in Chu, even if they have planar contact surfaces (334) and (341), respectively, meet the “contoured to fit” limitation, since their “shape” or “outline”  “conform correctly to the 
Furthermore, the Examiner would like to direct the Board’s attention to the fact that it appears that the Appellant is attempting to import the limitation “contoured to fit” from the specification (i.e., as described in par. [0024] and shown on Fig. 3, depicting the end (114) of the heat-transfer conduit (heat pipe) (110) is contoured to fit into the channel (300) of the cold plate (122)). However, it is improper to do so (MPEP 2111.01 (II)). Claim 1 is broader than argued.
Furthermore, the Examiner would like to direct the Board’s attention to the fact that the “heat-transfer conduit / “heat pipe” has been interpreted as comprising components (520, 525, 530), as explained in the outstanding rejection, i.e., as recited in Claim 1, inter alia: “a heat-transfer conduit comprising a heat pipe (520, 525, 530) including a first end (520) and a second end (530), the first end being positioned to receive heat (directly or indirectly) from the at least one electronic component (i.e., from the electronic component(s) of the I/O expansion card(s) (200), processor (510), etc.), and wherein the heat-transfer conduit is configured to conduct heat from the first end (520) to the second end (530), and wherein the heat pipe (520, 525, 530) comprises an exposed outside surface (334); and a cold plate assembly (540, 550, 560) including a cold plate (540) and…the cold plate assembly defines a surface (341) contoured to fit to and receive the exposed outside surface (334) of the second end (530) of the heal pipe (520, 525, 530), wherein at the first position the defined surface (341) of the cold plate (540) directly contacts the exposed outside surface (334) of the heat pipe (520, 525, 530) for receipt of heat by the cold plate (540) from the heat pipe (520, 525, 530) (Fig. 5; col. 3, 1. 57 to col. 4, 1. 25))” (emphasis added).
Furthermore, regarding the depended Claims 21 and 22 (obviousness rejection), the first position the defined surface of the cold plate directly contacts the exposed outside surface of the heat pipe for receipt of heat by the cold plate from the heat pipe”.
The Examiner respectfully disagrees with the aforementioned Appelant’s conclusion. On the contrary, as explained in the outstanding rejection, Faneuf teaches (Fig. 2, 3) a concept, wherein the defined surface of the cold plate (36) comprises a channel (48) defined on a side of the cold plate for fit to the exposed outside surface (84) of the second end (68) of the heat pipe (64, 66) for the benefits of better coupling therebetween (col. 4, 1. 65 to col. 5, 1. 6). Since inventions of Chu and Faneuf are from the same field of endeavor, the purpose of the arrangement of Faneuf would be recognized in the invention of Chu. Accordingly, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have modified to Chu by providing the defined surface of the cold plate with a channel defined on a side of the cold plate for fit to the exposed outside surface of the heat pipe when at the first position, as taught by Faneuf, for the benefits of better coupling therebetween (Faneuf, col. 4, 1. 65 to col. 5, 1. 6). The additional benefit will be increased thermal interface area and better thermal dissipation.
Furthermore, Appellant contends that, allegedly, “as discussed in the Office Action
Response dated August 25, 2021, it is believed that Chu does not teach the amended claim 1 features of a cold plate assembly that defines a bracket that secures the second end to the electronic device such that a portion of the second end is exposed outside of the bracket for 
In response the Examiner would like to direct the Board’s attention to the fact that claim 1 does not contain the aforementioned limitations pertained to the “bracket”. To say more, the finally rejected Claim 1 does not recite the limitation “bracket” whatsoever. It appears that the Appellant erroneously refers to the after-final amendment of 08/25/2021, which has not been entered. The claim is broader than argued.

(3) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835 
                                                                                                                                                                                                       Conferees:
/Jayprakash N Gandhi/Supervisory Patent Examiner, Art Unit 2835          
                                                                                                                                                                                              /HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.